UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7346




In Re:       DONALD ANDRE BARKLEY,

                                                            Petitioner.




              On Petition For Writ of Mandamus (CA-02-69)


Submitted:    December 9, 2004           Decided:    December 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Andre Barkley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald Andre Barkley filed this petition for writ of

mandamus alleging that the district court has unreasonably delayed

acting on his 28 U.S.C. § 2254 (2000) petition.           Barkley seeks an

order requiring the district court to decide the case.          We find no

unreasonable delay. Therefore, while we grant the motion for leave

to   proceed   in   forma   pauperis,   we   deny   the   petition   without

prejudice to Barkley’s right to refile.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           PETITION DENIED




                                  - 2 -